 1                                                                        Hon. Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9 AERO SAFETY GRAPHICS, INC.,
                                                       Case No. 2:18-cv-01098-RSM
10          Plaintiff,
                                                       ORDER REGARDING SCHEDULING,
11 v.                                                  DISCOVERY, AND PENDING
                                                       MOTIONS
12 TERRASLATE PAPER, LLC,

13          Defendant.
14           Upon stipulated motion made by Defendant TerraSlate Paper, LLC (“TerraSlate”) and
15   Plaintiff Aero Safety Graphics, Inc. [Docket No. 17], and good cause appearing therefore,
16           IT IS HEREBY ORDERED that the motion is GRANTED, and:
17           (1) Vacation of Existing Deadlines: The deadline for submission of the Combined Joint
18   Status Report and Discovery Plan as per this Court’s prior orders [Docket Nos. 6, 8] is VACATED
19   pending further order of this Court. The deadlines for the parties initial FRCP 26(f) conference
20   and FRCP26(a)(1) Initial Disclosures are unchanged.
21           (2) Jurisdictional Discovery: The parties may engage in limited discovery related to
22   personal jurisdiction only. Such limited discovery shall be concluded by no later than December
23   21, 2018. All other discovery is STAYED pending further order of this Court.
24           (3) Extension of Time to Respond to First Amended Complaint: TerraSlate shall respond
25   to the First Amended Complaint, whether by motion or by answer or both, on or before January
26   11, 2019. If TerraSlate responds to the First Amended Complaint by motion (or by answer and
27   motion), said motion shall be noted for February 8, 2019. If TerraSlate responds to the First
28   Order Regarding Scheduling & Discovery                                        HOLLAND & HART LLP
     (2:18-cv-01098-RSM) - 1                                             222 South Main Street, Suite 2200
                                                                           Salt Lake City, UT 84101-2194
                                                                                   Phone: (801) 799-5800
 1   Amended Complaint by answer only, then within 14 days after such answer the parties shall
 2   conduct a supplemental Rule 26(f) conference, and within 14 days after said conference shall file
 3   a Combined Joint Status Report and Discovery Plan as Required by FRCP 26(f) and Local Civil
 4   Rule 25(f), in accordance with the requirements set forth in this Court’s prior Order Regarding
 5   Initial Disclosures, Joint Status Report, and Early Settlement [Docket No. 6].
 6           (4) Orders on Pending Motions: The presently-pending motions noted for October 5, 2018
 7   and October 18, 2018, appearing at docket nos. 12, 13, and 15, are DENIED AS MOOT.
 8

 9   Dated this 3 day of October 2018.
10

11                                                A
                                                  RICARDO S. MARTINEZ
12                                                CHIEF UNITED STATES DISTRICT JUDGE
13

14
     Presented by
15
     s/ Stephen G. Jones
16
     Stephen G. Jones #19334
17   Attorneys for Defendant TerraSlate Paper, LLC

18   s/_Melvyn J. Simburg________________
     Melvyn J. Simburg, WSBA #4773
19   Attorneys for Plaintiff Aero Safety Graphics, Inc.
20

21

22

23

24

25

26

27

28   Order Regarding Scheduling & Discovery                                         HOLLAND & HART LLP
     (2:18-cv-01098-RSM) - 2                                              222 South Main Street, Suite 2200
                                                                            Salt Lake City, UT 84101-2194
                                                                                    Phone: (801) 799-5800
